152 993 *" '@"‘. _.

- FOHN PAUL RDBINSDN
'v.TDC#1B13931

j 510555\.‘ 0511 _ f . _ ' . . REcElvEDlN

, 2555 55 2055 ‘ ~‘ 5 1 ; ~ COwwochMm
» 155055555 00L05v 15555 j ;" 7 - '_ ALMWEMS
,0 75505 §§§_ ' ' _ ‘ t ' NOV1 72m5

. 005 No. 05 52., 570_ 01 Ab€|ACOsta C|erk
1515L 0005§ §555 Nq. 510 55197- L(A)

055511555, 555L 500515, ,i¢
_'. .1 '0511150 15 55555505 10 Mv 055 55 115150 55005, 1 5505 501150 50

551L 51505 1 055 5L55150 1551 Mv 0555 550 5555 55555050 5551.15 2015.
4 1 00 501 0505551550 15§ 551155 5505055 05 155 05155 00 11, 1 0051 5005 05

115 5 515555101 05 055§ 501 115 5151155 1551 505515155 1005 5L505 0055,11_
'2015,.55 05LL 55 5555055v 11, 2015. 5551 5055 555 15555 PL505 1 5505 501 5555

5505 555555 05, 505555 55LP 55 15 v00 055, 5L50 15 11 505515L5 1551 1 55 555015150

. -5 505. 000501L, 1 5505 00 1055 0551 10 00 0555 11 00555 10 L550L 0055 550
1 5505 50 50505 10 515555 5 L50v55. 1 5

 

RESP)ETFUCEV 5UBMIHUEPBSS1`

JUHN PAUC RUBIN

 

PG.1 of 1